Citation Nr: 0202393	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  99-23 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of tonsillectomy.  


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active military service from June 1961 to 
June 1965.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision, which, 
inter alia, denied a compensable rating for service-connected 
residuals of tonsillectomy. 

In October 1999, the veteran filed a statement indicating his 
disagreement with the evaluation assigned for residuals of 
tonsillectomy, as well as with the denial of service 
connection for hearing loss, and for breathing problems 
associated with claimed asbestos exposure.  In November 1999, 
the RO issued a statement of the case addressing all of the 
issues decided in January 1999, and in December 1999, the 
veteran filed a substantive appeal indicating that he was 
only appealing the evaluation assigned for residuals of 
tonsillectomy.  


REMAND

In his December 1999 substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals), the veteran 
requested a BVA hearing at a local VA office before a Member 
of the Board (Travel Board Hearing).  The veteran was 
scheduled to appear at Travel Board hearing at the New 
Orleans RO, in July 2001.  However, in correspondence dated 
and received on July 19, 2001, the date of the scheduled 
hearing, the veteran filed a statement indicating that his 
desire that his that his "hearing be pos[t]poned" so that 
he could obtain a copy of his claims file and supporting 
medical evidence.  The claims file does not reflect any 
further correspondence or contact between the veteran and the 
RO from date of the veteran's July 19, 2001 statement up to 
the RO's August 28, 2001 notice to the veteran that his 
appeal was being certified to the Board.  

As the previously scheduled hearing was not held, and the 
veteran has not withdrawn his request for a Travel Board 
hearing (see 38 C.F.R. § 20.704(e) (2001)), the Board finds 
that an outstanding request for a Travel Board hearing in 
this appeal appears to remain.  Accordingly, these matters 
are hereby remanded to the RO for the following:

The RO should schedule the veteran for a 
Board hearing at the RO at the soonest 
available opportunity, with notice to the 
veteran's last known address of record.  
Unless the veteran clearly indicates 
(preferably, in a signed writing) that he 
no longer desires such a hearing, the 
hearing should be held, and the claims 
file should be returned to the Board in 
accordance with current applicable 
procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, the veteran need take no 
further action until otherwise notified.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



